Destination XL Group, Inc. Reports Fourth-Quarter and Fiscal 2016 Financial Results FY 2016 Net Loss Improved 73%; EBITDA Grew 36%; Company Provides 2017 Guidance and Announces $12.0 Million Stock Repurchase Program CANTON, Mass., March 20, 2017 –Destination XL Group, Inc. (NASDAQ: DXLG), the largest omni-channel specialty retailer of big and tall men's apparel, today reported operating results for the fourth quarter and fiscal year 2016. Highlights • Total sales for the quarter of $122.6 million, down slightly from $124.0 million in the prior-year quarter; total sales for the year of $450.3 million, up from $442.2 million in the prior year • DXL comparable store sales decreased 1.9% for the quarter, while growing 2.4% for the year,in a challenging retail environment • Total company comparable sales declined 2.4% for the quarter, while growing 0.6% for the year • Net Income for the quarter of $1.8 million improved by $3.2 million compared to the prior-year quarter’s net loss of $(1.4) million; net loss for the year narrowed to $(2.3) million from $(8.4) million in the prior year • EBITDA for the quarter increased 48.2% to $10.8 million from $7.3 million in the prior-year quarter; EBITDA for the year increased 35.8% to $31.6 million from $23.3 million in the prior year • Board authorizes a $12.0 million stock repurchase program Management Comments “Despite the 2016 retail environment being one of the most challenging in recent memory, we were very pleased to deliver strong growth in EBITDA and free cash flow,” said President and CEO David Levin.“In 2016, we fully funded our DXL store expansion from free cash flow and grew EBITDA nearly 36%,” Levin said. Levin went on to note that, “We enter the new fiscal year keenly focused on continuing to grow our customer base by leveraging our fully developed fleet of DXL stores and elevating our digital distribution channel. Six out of ten big and tall guys still do not know who we are and, therefore, our top priority in 2017 is customer retention and acquisition.We intend to fuel that objective with a marketing dollar increase of approximately 40% this year, including reinstituting television advertising beginning April 2nd. “Fiscal 2016 marked a milestone year for our Company with the opening of our 200th DXL store, which now affords us the scale and reach to service our customers across every major market in the U.S. through in-store and online channels.We are also thrilled to have entered the Canadian market with our first Company-operated DXL store in the Toronto area,” Levin commented. Levin also highlighted that, “Under the leadership of Sahal Laher, our new Chief Digital and Information Officer, we are accelerating our efforts to leverage our already robust omni-channel capabilities with a 1 focus on building an unparalleled online experience. This will enhance our engagement with existing shoppers, while inviting new customers to the DXL experience.Our marketing efforts, coupled with our accelerated digital strategies, are now unified and aligned at retaining existing customers, while simultaneously driving new customer acquisition.” Fourth-Quarterand Fiscal 2016 Results Sales For the fourth quarter of fiscal 2016, total sales declined 1.1% to $122.6 million from $124.0 million in the fourth quarter of fiscal 2015. The decrease of $1.4 million in total sales was primarily driven by a comparable sales decrease of $2.7 million, or 2.4%, which included a comparable sales decrease of 1.9% from our DXL stores.This decrease was partially offset by sales from new DXL stores.Sales for the fourth quarter of fiscal 2016 were negatively impacted by the overall weakness in the retail environment.In addition, we believe our decision to eliminate our fall marketing campaign also had a negative impact on our fourth quarter sales. For fiscal 2016, total sales increased 1.8% to $450.3 million from $442.2 million in fiscal 2015. The increase in sales of $8.1 million was primarily due to our comparable DXL store sales growth of 2.4%, or $5.4 million.In addition, new DXL store growth was partially offset by sales from closed Casual Male XL stores and comparable store decreases from our other store formats. Sales per square foot for the DXL retail stores, on a rolling 12-month basis, increased to $180 for fiscal 2016 from $177 for the prior year.
